120 F.3d 268
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stan A. CHATWOOD, Petitioner-Appellant,v.Dan VANNELLI;  Attorney General for The State of Arizona,Respondent-Appellee.
No. 96-16796.
United States Court of Appeals, Ninth Circuit.
Submitted July 22, 1997**Decided July 24, 1997.

MEMORANDUM*
Appeal from the United States District Court for the District of Arizona Earl H. Carroll, District Judge, Presiding
Before:  HUG, Chief Judge, KOZINSKI and LEAVY, Circuit Judges.


1
Chatwood appeals pro se the district court's denial of his 28 U.S.C. § 2254 petition challenging his 1986 conviction and 30 year sentence imposed for attempted murder, aggravated assault and endangerment.  We affirm for the reasons stated in the magistrate judge's report.  Because there are no exceptional circumstances warranting review of the arguments that Chatwood raises for the first time on appeal, we decline to do so.  See United States v. Johnson, 988 F.2d 941, 945 (9th Cir.1993).


2
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3